DETAIL OFFICE ACTIONS
The United States Patent & Trademark Office appreciates the response filed for the current application that is submitted on 12/7/2021. The United States Patent & Trademark Office reviewed the following documents submitted and has made the following comments below.

Amendment
Applicant submitted amendments on 12/7/2021. The Examiner acknowledges the amendment and has reviewed the claims accordingly.

Applicant Arguments:
In response to Argument 1, Applicant/s state/s that amendment to claim 13 overcomes the rejection of 35 U.S.C. 101.

Examiner’s Responses:
In response to Argument 1, The Examiner respectfully disagrees. Applicant’s arguments, see Remarks, filed 12/7/2021, with respect to the rejection(s) of claim(s) 1-15 under 35 U.S.C. 101 have been fully considered.  Therefore, the rejection has not been withdrawn since the rejection can still be applied. However, the Examiner proposed an Examiner Amendment below, which was accepted.

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Claim 13 (Cancelled). 

Allowable Subject Matter
Claims 1-12, 14, 15 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Claims 1-12, 14, 15 are allowed since the closest prior arts are Chen et al (U.S. Patent Pub. No. 2016/0081663), Fujiwara et al (U.S. Patent Pub No. 2014/0378837), Lazebnik et la (U.S. Patent Pub No. 2011/0125016), Zou et al (2020/0205772), Pintoffl et al (U.S. Patent Pub. No. 2018/0275258). 
However, when looking at all the available prior arts, none teach that updating the 3D fetal ultrasound image using the first and second reference axes; wherein the determining of the second reference axis comprises: extracting a set of planes, each orthogonal to the first reference axis or locally orthogonal to the spine; detecting an elliptical or circular form of the abdomen or thorax of the fetus in each plane; and determining the second reference axis based on an orientation vector in each plane between the spine and the center of the elliptical form.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Drawings
The drawings were received on 1-14-2020. The drawings are acceptable.

Information Disclosure Statement
The Information Disclosure Statement filed has been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms.). The Examiner has considered all the items on the IDS.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ONEAL R MISTRY/
Examiner, Art Unit 2665